Citation Nr: 0209078	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-08 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of right knee injury with 
post-traumatic degenerative joint disease, prior to 
January 19, 2001.

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of right knee injury with 
post-traumatic degenerative joint disease, effective 
January 19, 2001.  

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left knee injury with post-
traumatic degenerative joint disease, prior to January 19, 
2001.

4. Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of left knee injury with post-
traumatic degenerative joint disease, effective January 
19, 2001.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO continued a 10 percent evaluation for service-
connected right knee disability and continued a 10 percent 
evaluation for service-connected left knee disability.  

The veteran testified at a hearing before an RO hearing 
officer in November 2000.




By Decision Review Officer Decision in September 2001, 
increased evaluations of 30 percent for service-connected 
right knee disability and 20 percent for service-connected 
left knee disability were awarded, effective from 
January 19, 2001.  

Although the increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the regulations in 38 C.F.R. Part 4 (2001) provide for a 
possible disability evaluation in excess of 20 or 30 percent 
for knee disability, the appeal with respect to that issue 
continues.  In addition, the appeal continues for increased 
evaluations prior to January 19, 2001 as well.  


FINDINGS OF FACT

1. Prior to January 19, 2001, the veteran's right knee 
disability was manifested by moderate degenerative joint 
disease, effusion, intermittent crepitus, and limitation 
of flexion between 90 and 125 degrees, and limitation of 
extension between 0 and 10 degrees.

2. Effective January 19, 2001, the veteran's right knee 
disability was manifested by severe limitation of motion 
and pain in the right knee with difficulty with almost any 
motion of the right knee.  

3. Prior to January 19, 2001, the veteran's left knee 
disability was manifested by occasional effusion and 
crepitus, with limitation of flexion to 120 to 135 degrees 
and limitation of extension to 0 to 10 degrees.



4. Effective January 19, 2001, the veteran's left knee 
disability was manifested by pain on the extremes of 
extension, joint tenderness, and pain on walking.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for the service-
connected right knee disability, prior to 
January 19, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2001).

2. The criteria for entitlement to assignment of an 
evaluation in excess of 30 percent for the service-
connected right knee disability, effective 
January 19, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3,400, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.

3. The criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for the service-
connected left knee disability, prior to January 19, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.

4. The criteria for entitlement to assignment of an 
evaluation in excess of 20 percent for the service-
connected left knee disability, effective 
January 19, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA outpatient treatment records, 
VA examination reports, opinion of a private physician, and 
statements and testimony from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to increased evaluations for service-connected 
knee disabilities.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The May 2002 supplemental statement of the case, 
provided the veteran with notice of the provisions and 
implementing regulations for the VCAA, as well as 
adjudication of the veteran's claim under the new law.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the him of the 
information and evidence necessary to substantiate the 
claims. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Factual Background

Left knee excision of the lateral meniscus was initially 
performed in March 1970, following injury the veteran 
sustained while playing basketball.  

The veteran's service medical records note initial injury to 
his right knee in April 1972 during basic training, when he 
jumped out of a top bunk.  He re-injured the right knee in 
April 1973, resulting in removal of the lateral meniscus.  
The service medical records note that he underwent left knee 
surgery prior to service (in 1969-1970) with no sequelae at 
service enlistment.  Repeated complaints of bilateral knee 
swelling and pain were reported throughout active service.  
The separation examination in October 1975 noted a diagnosis 
of bilateral meniscectomy with chondromalacia of patella.  

The veteran filed an initial claim for service connection for 
knee injuries and arthritis in May 1976.  By rating decision 
in July 1976, the RO granted service connection for residuals 
of right knee surgery with a 10 percent evaluation, effective 
from April 24, 1976.  The RO also granted service connection 
for left knee impairment with a 10 percent evaluation, 
effective from April 24, 1976.  

The veteran underwent further right knee surgery with partial 
medial meniscectomy in September 1983.  The record contains 
private medical records noting complaints of pain and 
effusion with periods of improvement of both knees, dated 
from August 1983 to May 1997.  Degenerative changes were 
noted in the right knee on X-ray examination in July 1993.  
On X-ray examination in August 1994, mild left degenerative 
joint disease and moderate right degenerative joint disease 
were reported.  No change was noted on X-rays in January 
1995, October 1996, July 1997, and September 1998.  An 
additional left knee injury was incurred in May 1997 with 
effusion.  The knee was aspirated approximately one week 
after injury.

In October 1996, the veteran requested that his bilateral 
knee condition be re-evaluated.  

Evidence obtained in connection with the reopened claim 
included medical documentation of chronic knee problems in 
April 1995.  The veteran reported increased pain in the right 
knee over the previous few months.  He reported that he was 
unable to pass his physical examination for work due to his 
knee pain.  

Range of motion of the right knee was 5-90 degrees with 
moderate effusion, joint tenderness, and crepitance.  
Moderate degenerative joint disease was noted on X-ray 
examination.  An assessment of degenerative joint disease of 
the right knee was provided.  Decreased range of motion due 
to pain in the right knee was reported in May 1996.  In 
October 1996, he reported continued bilateral knee pain, even 
with medication, and occasional effusion.  Range of motion of 
the right knee was 0-110 degrees and of the left knee was 0-
120 degrees.  The examiner noted crepitus, but no effusion.  
X-ray examination showed degenerative joint disease, greater 
on the right.  The veteran was provided with options for 
treatment, but was informed that he was too young for a total 
knee replacement.  An undated VA report noted range of motion 
of 0-110 degrees on the right and 0-120 degrees on the left, 
with pain on flexion limit on the right.  

A VA examination for joints was conducted in November 1997.  
The examiner noted the veteran's history of injury during 
service.  The examiner noted that the right knee was 
"scoped" again in August 1997.  The veteran reported that 
his knee swelled regularly and that he could not "run or 
jump," and could only walk 30-40 minutes without stopping to 
rest.  He stated that he had constant discomfort, worse at 
times.  He reported somewhat lessened symptoms since 
retirement from the U.S. Postal Service in 1992, because he 
could rest more.  He noted that the symptoms in both knees 
were similar, but more severe on the right.  Range of motion 
of the right knee was from 0-110 degrees, at which point he 
reported pain.  He was able to continue flexing to 120 
degrees.  

The examiner noted swelling in the right knee, but no 
ligamentous instability or "unusual crepitus."  Range of 
motion of the left knee was from 0-135 degrees.  The examiner 
noted no swelling, no instability and no crepitus.  A 
diagnosis of right knee impairment secondary to needed 
multiple surgeries with some degenerative change was 
reported.  The examiner also provided a diagnosis of 
left knee residual knee problems status post lateral 
meniscectomy with no evidence of degenerative change yet.  

VA outpatient treatment record in June 1999 noted complaints 
of bilateral knee pain with range of motion of 10-125 degrees 
on the right and 0-125 degrees on the left.  In July 2000 the 
veteran reported that he was very active working on 
remodeling a house.  

On a VA Form 9, received in July 2000, the veteran reported 
that he had to change duty positions in his employment due to 
his knee conditions and that such affected his finances 
adversely.  

At a hearing before an RO hearing officer in November 2000, 
the veteran testified that his right knee became stiff and 
swollen after walking or standing more than 20-30 minutes.  
He noted that similar symptoms started after a longer time on 
the left knee.  He stated that the knee no longer gave way, 
like it did prior to surgery, but he noted catching and 
popping in both knees.  Transcript p. 2.  He testified that 
he was restricted in his work at the Post Office due to his 
knee, and these restrictions resulted in a "nervous 
breakdown" and his leaving employment.  Transcript p. 3.  He 
stated that he took medication for his knee, but had been 
informed that no further surgery would be helpful.  
Transcript pp. 4-6.  He reported that both of his knees were 
limited to approximately 90 degrees of flexion.  Transcript 
p. 6.  

A VA examination was conducted on January 19, 2001.  The 
examiner noted that the veteran continued to operate a small 
ranching business.  A history of one left knee surgery and 
three right knee operations, the most recent in August 1997, 
were noted.  The veteran noted that surgery helped initially, 
but he now had severe limitation of motion and pain in the 
right knee.  The examiner noted difficulty with almost any 
motion in the right knee.  Extension of the left knee was to 
170 degrees without pain and to the 0 position with pain.  
The right knee could not extend to more than 130 degrees or 
flex more than 75 degrees due to pain.  The examiner noted 
bilateral joint tenderness, but no ligament laxity.  The 
examiner provided an impression of high-grade limitation of 
motion and major disability in the right knee following an 
active duty injury in 1972 and an arthrotomy in 1973.  

The examiner continued that the veteran had two subsequent 
operations in 1983 and an arthroscopic debridement privately, 
and another at the VA facility in August 1997.  The examiner 
stated that the veteran had severe limitation of motion, a 
lot of pain, and walked with a limp.  Magnetic resonance 
imaging (MRI) scan of the right knee showed degenerative 
joint disease (likely post-traumatic), status post medial 
meniscectomy, and possible tear of the anterior cruciate 
ligament.  MRI scan of the left knee showed abnormal lateral 
meniscus, post-traumatic degenerative joint disease, post-
traumatic joint effusion and abnormal medial meniscus.  X-ray 
examination showed bilateral degenerative joint disease.  

In a January 2001 letter, CAT (initials), MD, stated that he 
had seen the veteran on several occasions due to knee 
problems.  He was currently complaining of significant pain 
in both knees, which limited his ability to walk and take 
part in activities of daily living, swelling and pain on 
arising or when using stairs.  He denied any giving way.  
Physical examination showed antalgic gait and no palpable 
effusion.  Range of motion of the right knee was from 
10-94 degrees and from 10-112 degrees on the left.  X-ray 
examinations showed degenerative changes in both knees, more 
significant on the right.  Dr. CAT provided an impression of 
degenerative joint disease of both knees, more marked on the 
right.  Dr. CAT suggested that the veteran limit himself to 
sedentary activities and provided medication.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98.  The medical nature of the specific 
disability to be rated under a particular diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  VAOPGCPREC 9-98.  

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, an evaluation of 10 percent is applied for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of flexion of the 
leg warrants a 30 percent evaluation if limited to 15 
degrees, a 20 percent evaluation if limited to 30 degrees, a 
10 percent evaluation if limited to 45 degrees, and a 
noncompensable evaluation if limited to 60 degrees.  There is 
no provision for an evaluation in excess of 30 percent due to 
limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Limitation of extension of the leg warrants a 50 percent 
evaluation if limited to greater than 45 degrees, a 30 
percent evaluation if limited to 30 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 20 percent evaluation 
if limited to 15 degrees, a 10 percent evaluation if limited 
to 10 degrees, and a noncompensable evaluation if limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Other 
impairment of the knee, recurrent subluxation or lateral 
instability is evaluated at 30 percent, if severe, 20 
percent, if moderate, and 10 percent, if slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  There is no provision for an 
evaluation in excess of 30 percent for recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The Board recognizes that the CAVC, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).


Analysis

Evaluation of Right Knee Disability

The RO has awarded a 10 percent evaluation for the right knee 
until January 18, 2001, and a 30 percent evaluation, 
effective from January 19, 2001, the date of the most recent 
VA examination.  

Prior to January 19, 2001, the record contained no opinion 
indicating that the veteran's right leg flexion was limited 
to less than 45 degrees, as required for an evaluation in 
excess of 10 percent.  The Board notes that the veteran 
testified at a hearing in November 2000 that he was able to 
flex both knees to 90 degrees.  In fact, the findings on the 
VA examination in January 2001 and by Dr. CAT in January 2001 
noted flexion to greater than 45 degrees.  Therefore, there 
is no basis in the record for a Schedular evaluation in 
excess of either 10 or 30 percent based on limitation of 
flexion of the right knee, as the medical records and the 
veteran's own statements do not indicate limitation of 
flexion that approximates the limitations for evaluations 
greater than those already assigned.  

Similarly, none of the medical records indicate limitation of 
extension of the right knee to more than 10 degrees, as 
required for an evaluation in excess of 10 percent.  There is 
no evidence of limitation of extension to a degree greater 
than 20 degrees, as required for an evaluation in excess of 
30 percent.  There is no basis in the record for a Schedular 
evaluation in excess of either 10 or 30 percent based on 
limitation of extension of the right knee for the periods 
assigned.  None of the medical opinions report any recurrent 
subluxation or lateral instability, which would warrant an 
increased or separate evaluation for such symptomatology.  

The Decision Review Officer, in September 2001, stated that a 
30 percent evaluation was being assigned due to functional 
limitation creating disability equivalent to that for a 30 
percent evaluation.  The Board notes that prior to the 
January 2001 VA examination, the medical records show 
swelling, tenderness, and occasional crepitus, but without 
severe limitation of function.  

In fact, in July 2000, the veteran reported that he was 
actively remodeling a home and at the November 2000 hearing, 
the veteran reported that his motion was limited by pain 
to 90 degrees, which would not warrant an evaluation in 
excess of 10 percent.  However, at the January 2001 
examination, severe limitation of motion and pain was noted 
with pain on almost all motion of the right knee, as well as 
tenderness and a limp.  The Board considers the factors, 
enumerated by the CAVC in DeLuca, but finds that the medical 
evidence does not create a disability picture analogous to a 
higher evaluation than those already assigned.  Based on the 
medical records and the veteran's reports, the Board finds 
that it was not factually ascertainable that the veteran's 
disability had increased prior to the January 19, 2001 report 
of VA examination.  In addition, the evidence preponderates 
against an evaluation in excess of 10 percent prior to 
January 19, 2001 and against an evaluation in excess of 30 
percent, effective January 19, 2001.  


Evaluation of Left Knee Disability

The RO has awarded a 10 percent evaluation for the left knee 
until January 18, 2001, and a 20 percent evaluation, 
effective from January 19, 2001, the date of the most recent 
VA examination.  

Prior to January 19, 2001, the record contained no opinion 
indicating that the veteran's left leg flexion was limited to 
less than 45 degrees, as required for an evaluation in excess 
of 10 percent.  As noted in consideration of evaluation of 
the right knee disability, the veteran testified at the 
hearing that he was able to flex both knees to 90 degrees.  
Further, the findings of the VA examiner and Dr. CAT in 
January 2001, do not note limitation of function greater than 
that which warrants the evaluations already awarded.  
Therefore, there is no basis in the record for a Schedular 
evaluation in excess of either 10 or 20 percent based on 
limitation of flexion of the left knee, as the medical 
records and the veteran's own statements do not indicate 
limitation of flexion that approximates the limitations for 
evaluations greater than those already assigned.  

Similarly, none of the medical records indicate limitation of 
extension of the left knee to more than 10 degrees, as 
required for an evaluation in excess of 10 percent.  There is 
no evidence of limitation of flexion to a degree greater than 
15 degrees, as required for an evaluation in excess of 20 
percent.  There is no basis in the record for a Schedular 
evaluation in excess of either 10 or 20 percent based on 
limitation of extension of the left knee for the periods 
assigned.  None of the medical opinions report any recurrent 
subluxation or lateral instability, which would warrant an 
increased or separate evaluation for such symptomatology.  

The Decision Review Officer, in September 2001, stated that a 
20 percent evaluation was being assigned due to functional 
limitation creating disability equivalent to that for a 20 
percent evaluation.  The Board notes that prior to the 
January 2001 VA examination, the medical records show 
swelling, tenderness, and occasional crepitus, to a lesser 
degree than that reported in the right knee.  The January 
2001 VA examination and private physician's letter, note 
joint tenderness of the left knee with some limitation of 
motion due to pain.  

The Board considers the factors, enumerated by the CAVC in 
DeLuca, but finds that the medical evidence does not create a 
disability picture analogous to a higher evaluation than 
those already assigned.  Unlike with the right knee 
symptomatology, the January 2001 medical reports do not show 
a drastic increase in the symptoms attributed to the left 
knee, nor severe limitation of motion due to pain.  Based on 
the medical records and the veteran's reports, the Board 
finds that it was not factually ascertainable that the 
veteran's disability had increased prior to the January 2001 
report of VA examination.  In addition, the evidence 
preponderates against an evaluation in excess of 10 percent 
prior to January 19, 2001 and against an evaluation in excess 
of 20 percent, effective January 19, 2001.

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a more 
favorable decision.  

The benefit of the doubt rule is inapplicable when the Board 
finds that a preponderance of the evidence is against a 
particular claim.  Ortiz v. Principi, 274 F.3d 1361, 1366 
(Fed. Cir. 2001)..  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds no evidence of marked interference with employment, 
beyond that contemplated by the evaluations awarded.  here is 
also no evidence showing frequent periods of hospitalization.  
In the absence of such factors showing that application of 
the regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of right knee injury with post-
traumatic degenerative joint disease, prior to January 19, 
2001, is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of right knee injury with post-
traumatic degenerative joint disease, effective January 19, 
2001, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left knee injury with post-
traumatic degenerative joint disease, prior to January 19, 
2001, is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of left knee injury with post-
traumatic degenerative joint disease, effective January 19, 
2001, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

